ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_02_EN.txt. 57




          DISSENTING OPINION OF JUDGE BENNOUNA

[Original English Text]

   Optional clause declaration — Reservation for disputes subject to another
method of settlement — Interpretation of paragraph 6 of the MOU — Article 31
of the Vienna Convention on the Law of Treaties — Reversal of order of the
general rule of interpretation — Ordinary meaning of the terms as starting point —
Erroneous analogy with Article 83 of UNCLOS — Existence of a procedure for
the settlement of the maritime dispute in paragraph 6.

   To my regret, I had to vote against the decision of the Court ﬁnding
that it has jurisdiction over Somalia’s request.
   In its Application of 28 August 2014, Somalia founded the Court’s
jurisdiction on the optional clause declarations made by the Parties, on
11 April 1963 (Somalia) and 19 April 1965 (Kenya), pursuant to Arti-
cle 36, paragraph 2, of the Statute of the Court. In its ﬁrst preliminary
objection, raised on 7 October 2015, Kenya contended that one of the
reservations to its declaration recognizing the Court’s jurisdiction should
apply in the present case; that reservation excludes from the Court’s juris-
diction “[d]isputes in regard to which the parties to the dispute have
agreed or shall agree to have recourse to some other method or methods
of settlement”. In Kenya’s view, the Memorandum of Understanding
(MOU) that it concluded with Somalia on 7 April 2009 provides for a
method of settlement which falls squarely within the scope of that reser-
vation. Somalia’s Application thus relates to a dispute in respect of which
Kenya has not accepted the Court’s jurisdiction. There is nothing unusual
about the reservation made by Kenya, since it appears in over 40 optional
clause declarations recognizing the jurisdiction of the Court.

   The Parties disagree on the meaning of the MOU and, in particular, as
to whether or not, in stipulating another method of settlement for mari-
time delimitation, it falls within the scope of Kenya’s reservation to its
declaration recognizing the Court’s jurisdiction. In this regard, it must be
borne in mind that in the Application instituting proceedings, dated
28 August 2014, Somalia asked the Court “to determine, on the basis of
international law, the complete course of the single maritime boundary
dividing all the maritime areas appertaining to Somalia and to Kenya in
the Indian Ocean, including in the continental shelf beyond 200 nautical
miles”. This is how Somalia deﬁnes its dispute with Kenya which it has
submitted to the Court, but, as we know, it is for the Court to determine
objectively the content and scope of such a dispute, in accordance with
the established jurisprudence.


59

58            maritime delimitation (diss. op. bennouna)

   Having determined the legal status of the MOU as a “treaty that
entered into force upon signature and is binding on the Parties”, the
Court proceeds to interpret it in order to make a ﬁnding on its own juris-
diction in this case. Kenya considers that the MOU deﬁnes the dispute as
one concerning delimitation, since it states (in the second paragraph) that
“[t]his unresolved delimitation issue between the two coastal States is to
be considered as a ‘maritime dispute’. The claims of the two coastal States
cover an overlapping area of the continental shelf which constitutes the
‘area under dispute’.” Kenya adds that paragraph 6 of the MOU provides
for a dispute settlement procedure which excludes the Court’s jurisdic-
tion.
   Somalia denies that paragraph 6 provides for another method of settle-
ment for a delimitation dispute between the Parties and claims that this
paragraph merely recalls the Parties’ obligation to negotiate to reach an
agreement in accordance with Articles 74 and 83 of UNCLOS.
   Faced with this dispute over the interpretation of the MOU as an inter-
national treaty, the Court should have had recourse to the general rule of
interpretation in Article 31 of the Vienna Convention on the Law of
Treaties, which has customary status: “[a] treaty shall be interpreted in
good faith in accordance with the ordinary meaning to be given to the
terms of the treaty in their context and in the light of its object and pur-
pose”.
   Thereafter, it should have focused on the interpretation of paragraphs 2
(deﬁnition of the dispute) and 6 (method of settlement for a delimitation
dispute), which have given rise to the diﬀerence of views between the Par-
ties. The Court takes a diﬀerent approach, however, without really
explaining why. While recognizing that the sixth paragraph of the MOU
is at the heart of the ﬁrst preliminary objection currently under consider-
ation, it immediately adds:
       “It is, however, diﬃcult to understand that paragraph without a
     prior analysis of the text of the MOU as a whole, which provides the
     context in which any particular paragraph should be interpreted and
     gives insight into the object and purpose of the MOU. The Court will
     therefore proceed ﬁrst of all to such an analysis. It will then turn to
     an examination of the sixth paragraph.” (Judgment, para. 65.)
   This approach, which is highly unusual, ultimately amounts to invert-
ing the order set out in Article 31 of the Vienna Convention and even the
scope of the general rule of interpretation enshrined therein. For it is a
question of ascertaining “the ordinary meaning to be given to the terms
of the treaty in their context”, and thus beginning with the terms whose
meaning poses diﬃculties and then, where necessary, placing those terms
in their context. The Court decided from the outset that the sixth para-
graph was, in itself, diﬃcult to understand, without even taking the trou-
ble to explain the reasons why this text was supposedly unclear,
ambiguous, unreasonable or incompatible with other rules of interna-
tional law (ibid.). While it is true that the general rule of interpretation

60

59            maritime delimitation (diss. op. bennouna)

contains interrelated elements, the Court has consistently held that the
ordinary meaning of the text should be the starting point (see, for exam-
ple, Territorial Dispute (Libyan Arab Jamahiriya/Chad), Judgment,
I.C.J. Reports 1994, pp. 21-22, para. 41: “Interpretation must be based
above all upon the text of the treaty.”).
   This inverted reasoning leads the Court to ﬁnd that the purpose of the
MOU as a whole is to enable the CLCS to consider the submissions made
by Somalia and Kenya regarding the outer limit of their continental shelf
(Judgment, para. 75). And it is based on this assessment of the MOU
alone that the Court examines the sixth paragraph, which was a source of
disagreement between the Parties throughout the proceedings on jurisdic-
tion:
       “The delimitation of maritime boundaries in the areas under dis-
     pute, including the delimitation of the continental shelf beyond
     200 nautical miles, shall be agreed between the two coastal States on
     the basis of international law after the Commission has concluded its
     examination of the separate submissions made by each of the two
     coastal States and made its recommendations to two coastal States
     concerning the establishment of the outer limits of the continental
     shelf beyond 200 nautical miles.”
   According to the ordinary meaning of this paragraph, the Parties have
resolved to delimit their continental shelf deﬁnitively by means of an
agreement, once the CLCS had made its recommendations, on the outer
limits of the continental shelf beyond 200 nautical miles.
   Thus, paragraph 6 of the MOU provides for a procedure for the settle-
ment of the dispute between the Parties by negotiation and by agreement
once the CLCS has made its recommendations.
   However, in order to conclude that paragraph 6 does not contain such
a procedure, which is capable of triggering Kenya’s reservation, the Court
will consider that there is no such dispute settlement procedure, on the
one hand, and that it does not involve any time constraints, on the other
hand.
   Applying a reasoning by analogy, the Court ﬁnds a “similarity”
between paragraph 6 of the MOU and Article 83, paragraph 1, of
UNCLOS, according to which “[t]he delimitation of the continental shelf
between States with opposite or adjacent coasts shall be eﬀected by agree-
ment on the basis of international law, as referred to in Article 38 of the
Statute of the International Court of Justice, in order to achieve an equi-
table solution”.
   For the Court, “it is a provision on the establishment of a maritime
boundary between States . . . in respect of the continental shelf, which
does not prescribe the method for the settlement of any dispute relating
to the delimitation of the continental shelf” (Judgment, para. 90). In my
view, it is a matter of disregarding the fact that negotiation is the ﬁrst
dispute settlement procedure provided for in Article 33 of the Charter of
the United Nations. On the other hand, the commencement of negotia-

61

60              maritime delimitation (diss. op. bennouna)

tions under Article 83, paragraph 1, of UNCLOS concerns not only the
establishment of the maritime boundary, as the Court indicates, but also
the settlement of the dispute relating to the latter and which would arise
from the opposing views of the parties. Finally, the Court disregards Arti-
cle 83, paragraph 2, of UNCLOS, which states that “[i]f no agreement
can be reached within a reasonable period of time, the States concerned
shall resort to the procedures provided in Part XV”. We are indeed in the
realm of negotiation as a dispute settlement procedure that must be con-
ducted in good faith and within a reasonable time before resorting to
more complex procedures and which involve third parties.
   Moreover, the reasoning by analogy may lead to erroneous conclusions
if it is applied in respect of provisions which are not comparable, as is the
case with paragraph 6 of the MOU and Article 83, paragraph 1, of
UNCLOS. In fact, paragraph 6 provides for a time constraint which gives
priority to the delineation of the continental shelf by the CLCS over its
delimitation by the Parties.

  It is not suﬃcient to assert, as the Court does, that “Kenya did not
consider itself bound to wait for those [CLCS’s] recommendations before
engaging in negotiations on maritime delimitation, or even reaching
agreements thereon” (Judgment, para. 92). Indeed, if the two rounds of
negotiations between the Parties held in 2014, at a time when Somalia
was denying the validity of the MOU, had succeeded, the question of the
submission to the Court would no longer have arisen, nor would it have
required the Court’s assessment of the scope of Kenya’s reservation.

   Therefore, the Court cannot avoid interpreting paragraph 6 of the
MOU in relation to Kenya’s reservation. And that paragraph clearly and
unambiguously states that the Parties have agreed to ﬁnd common ground
once the CLCS has made its recommendations. This reading of what is a
clear text is neither absurd nor unreasonable given the purpose of the
MOU, which gives priority to the work of the CLCS, the Parties setting
aside any objections they may have. Other countries, in international
practice, have agreed to do the same 1. In the present case, the Court
should give eﬀect to the commitments made by the Parties, as conﬁrmed
by its jurisprudence:
        “When the Court can give eﬀect to a provision of a treaty by giving
     to the words used in it their natural and ordinary meaning, it may not
     interpret the words by seeking to give them some other meaning.”
     (Competence of the General Assembly for the Admission of a State to
     the United Nations, Advisory Opinion, I.C.J. Reports 1950, p. 8.)


  1 See, for example, in 2006, the Agreed Minutes between the Faroe Islands, Iceland and

Norway; in 2010, the Agreement between Norway and Russia, and, in 2013, the Agreed
Minutes between Denmark (Greenland) and Iceland.

62

61            maritime delimitation (diss. op. bennouna)

   It is only during a second phase, once the ordinary meaning of the
treaty provision in question has been established, that the Court can set it
against other elements, such as the context, object and purpose of that
instrument. Moving away from the ordinary meaning is possible only if it
can be established that it is incompatible with those elements (South West
Africa (Ethiopia v. South Africa; Liberia v. South Africa), Preliminary
Objections, Judgment, I.C.J. Reports 1962, p. 336). The Court, however,
has failed to demonstrate such an incompatibility. Instead it makes a
series of assumptions about what the Parties might have agreed in the
MOU (Judgment, para. 95); whereas, in matters of interpretation, one
should rely on the content of the text, its intrinsic aspects, and not on
what it could or should have provided. Thus, according to the Court, the
“sixth paragraph of the MOU can [not] be interpreted as precluding the
Parties from reaching an agreement on their maritime boundary, or either
of them from resorting to dispute settlement procedures regarding their
maritime boundary dispute, before receipt of the CLCS’s recommenda-
tions” (ibid.).

   However, would this prevent Kenya from invoking its reservation to
the declaration recognizing the jurisdiction of the Court? That reservation
refers to “some other method or methods of settlement”. Therefore, it is
suﬃcient that the MOU establish a single method of settlement, with a
time constraint in this instance, in order for the reservation to apply. In
other words, the meaning of the reservation cannot be changed in the
light of the MOU’s purported shortcomings as a treaty.
   By means of the obligation set out in paragraph 6, the Parties have
undertaken to conclude an agreement on the delimitation of the continen-
tal shelf only once the CLCS has made its recommendations in that
respect. This is a temporal clause, which clearly distinguishes this method
of settlement from that provided for in Article 83, paragraph 1, of
UNCLOS. Paragraph 6 thus falls within the scope of Kenya’s reserva-
tion, which precludes the Court from settling the dispute submitted to it
by Somalia.
   At the end of its reasoning on this ﬁrst preliminary objection, the Court
ultimately gives a diﬀerent meaning to the terms of the sixth paragraph,
one which is at odds with their ordinary meaning. The Court considers
that “the text of the sixth paragraph of the MOU reﬂects that of Arti-
cle 83, paragraph 1, of UNCLOS” (ibid., para. 97). And thus, as if by
magic, the obligation, agreed on in this paragraph, to negotiate and con-
clude a maritime delimitation agreement in the area in dispute once the
CLCS has made it recommendations, vanishes.

   Is the Court required to refer to the travaux préparatoires of the MOU
(ibid., paras. 99-105)? I do not think so. At the outset, recourse to the
travaux is a supplementary means of interpretation used either to conﬁrm
the meaning resulting from the application of Article 31 of the Vienna
Convention on the Law of Treaties or to determine the meaning when it

63

62            maritime delimitation (diss. op. bennouna)

remains ambiguous or obscure, or where the result is manifestly absurd
or unreasonable. Further, in this case, there are simply no such travaux in
the relations between the two States parties to the MOU. At most, there
are elements concerning the assistance extended by the Norwegian
Ambassador Longva to the Parties to conclude this agreement. It is sur-
prising that the Court has relied on a note by Ambassador Longva, refer-
ring to the MOU, to the extent that this note makes no mention of the
sixth paragraph. The Court draws a conclusion therefrom that “[i]f it
[MOU] had the signiﬁcance given to it by Kenya, it is to be expected that
this would have been highlighted by the State whose representative had
been instrumental in drafting the MOU” (Judgment, para. 104). How can
one interpret the silence of a text in such a way?
   In the end, one must not forget that when international courts,
whose jurisdiction depends on the consent of the States concerned, do
not respect that condition, they run the risk of the very issues they have
failed to address at this level resurfacing when the judgment is imple-
mented.

                                       (Signed) Mohamed Bennouna.




64

